DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2017/164989) in view of Sunne (US 2103/0232921).
Regarding Claim 61, Hall teaches a light ranging device measurement device [Abstract] comprising: a light emitting module including a light source configured to transmit light pulses to objects in a surrounding environment [#112, #113 of Fig 3; 0056; 0060]; a light sensing module [0056] including: a bulk lens system configured to receive light from the surrounding environment and focus the received light to a focal plane, the bulk lens system comprising a first lens, a second lens, and a third lens mounted in the lens housing [#116A-D , #118, #113; 0058]; wherein the first lens, the second lens, or the first lens and the second lens are plastic [0058]; an array of photosensors configured to receive light from the bulk lens system and detect reflected portions of the light pulses that are reflected from the objects in the surrounding environment and a mount that mechanically couples the lens housing with the array of photosensors [#116, #113, #124 of Fig 3; 0057]. Hall does not explicitly teach – but Sunne does teach a lens housing [claim 9; 0033]; a bulk lens system coupled to the lens housing [Claim 9; 0033]; wherein the third lens is glass [0054], wherein the lens housing, the bulk lens system are configured to passively focus light from the bulk lens system onto the array of photosensors over a temperature range [#110, Claim 17, Eq 17 
Regarding Claim 8, Hall teaches an image sensing device [Abstract] comprising: a bulk lens system configured to focus light to a focal plane [#116A-D, #113, #118 of Fig 3; 0058], the bulk lens system comprising a first lens, a second lens, and a third lens [#11 of Fig 1-3; 0058]; wherein the first lens, the second lens, or the first lens and the second lens are plastic [#11 of Fig 1-3; 0058]; an array of photosensors configured to receive light from the bulk lens system [#113, #116 , #124 of Fig 3; 0057]. Hall does not explicitly teach – but Sunne does teach a lens housing [ claim 9; 0033]; the lens system mechanically coupled to the lens housing, the lenses mounted in the lens housing [ claim 9; 0033]; and wherein the lens is glass [0054]; wherein a coefficient of thermal expansion (CTE) of the lens housing is matched, over a temperature range, with the bulk lens system so that the focal plane is stable over the temperature range [claim 17; Equations (24) and (17); #110; 0033;  0044]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hall with the lens housing of Sunne for the purpose of using a lens that is designed to limit the effects of chromatic and spherical aberration and for obtaining a stable image over a temperature range [0044; 0054].
Regarding Claim 2, Hall, as modified, also teaches circuitry configured to compute ranging data based on the reflected portion of the light pulses [#120 of Fig 3; 0060-61].
Regarding Claim 3, Hall does not explicitly teach – but Sunne does teach wherein the lens housing, the bulk lens system, and the mount are configured to match, as a function of temperature, a focal length of the lens system with an expansion coefficient of the lens housing and with an 
Regarding Claim 4, Hall does not explicitly teach – but Sunne does teach wherein the temperature range is from -5 degrees C to 70 degrees C. [#110, Claim 17, Eq 17 and 24;  claim 17; 0044; 0033]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hall with the lens housing of Sunne for the purpose of for the purpose of allowing for the use of the device within an expected operating temperature range [0033].
Regarding Claim 9, Hall does not explicitly teach – but Sunne does teach wherein the temperature range is from 20 degrees C to 70 degrees C [#110, Claim 17, Eq 17 and 24;  claim 17; 0044; 0033]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hall with the lens housing of Sunne for the purpose of for the purpose of allowing for the use of the device within an expected operating temperature range [0033].
Regarding Claim 10, Hall does not explicitly teach – but Sunne does teach wherein the temperature range is from -5 degrees C to 70 degrees C [#110, Claim 17, Eq 17 and 24;  claim 17; 0044; 0033]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hall with the lens housing of Sunne for the purpose of for the 
Regarding Claim 17, Hall, as modified, also teaches wherein the lens system further comprises a fourth lens [Fig. 3-4;  #116A-116D].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2017/164989) in view of Sunne (US 2103/0232921), as applied to claim 9 above, and further in view of Weaver (US 2017/0082836).
Regarding Claim 71, Hall does not explicitly teach – but Weaver does teach an image-space telecentric lens system [#16; claim 22; 0003;  0010]. It would have been obvious to modify the device of Hall with the lens system of Weaver for the purpose of obtaining a constant level of magnification, low distortion, and cancellation of perspective effects and allowing for rapidly changing of filters and other optical components for different kinds of contrast, polarization, and off-axis light introduction [0019].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2017/164989) in view of Sunne (US 2103/0232921), as applied to claim 8 above, and further in view of Tremblay (US 2016/0231527).
Regarding Claim 73, Hall does not explicitly teach – but Tremblay does teach a temperature sensor [Abstract; #130, #222; 0070] and a heating element operatively coupled to heat the lens system in response to the temperature sensor [#120, #130; 0072]. It would have been obvious to modify the device of Hall with the sensor of Tremblay for the purpose of maintaining .

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2017/164989) in view of Sunne (US 2103/0232921), as applied to claim 8 above, and further in view of Wang (US 2006/0139770).
Regarding Claim 75, Hall does not explicitly teach – but Wang does teach wherein the third lens is spherical and has a width equal to or less than 18 mm and equal to or greater than 5 mm [Table III, Fig 3; 0026]. It would have been obvious to modify the device of Hall with the lens of Wang for the purpose of allowing for a greater range of manufacturing processes to be used in producing the digital camera lens [0019].
Regarding Claim 76, Hall does not explicitly teach – but Wang does teach wherein the lens 2 system has an f-number equal to or less than 2.4 and equal to or greater than 0. 7 [#100, #158;  0017]. It would have been obvious to modify the device of Hall to use a lens with an f-number equal to or less than 2.4 and equal to or greater than 0.7 – as increasing the amount of light transferred to the image is desirable for imaging under low light conditions [0017].

Allowable Subject Matter
Claims 12, 14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art does not explicitly teach or render obvious transmit pulses of narrowband . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645